FILED
                             NOT FOR PUBLICATION                             JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO HERRERA HERNANDEZ,                     No. 14-72850

               Petitioner,                       Agency No. A077-087-809

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Francisco Herrera Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him removable and pretermitting his

application for cancellation of removal. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Mielewczyk v. Holder, 575 F.3d 992,

994 (9th Cir. 2009), and we deny the petition for review.

      The BIA correctly determined that Herrera Hernandez’s conviction under

California Health and Safety Code § 11360(a) constitutes an offense in violation of

a law relating to a controlled substance under 8 U.S.C. § 1182(a)(2)(A)(i)(II) that

renders him removable and statutorily ineligible for cancellation of removal. See 8

U.S.C. § 1229b(b)(1)(C); Mielewczyk, 575 F.3d at 994-98 & n. 1 (finding the plain

language of § 11352(a), a statute “largely identical” to § 11360(a), relates to a

controlled substance, and “the distinction between a generic solicitation statute or

one specifically aimed at controlled substances is critical when our inquiry is

whether the statute of conviction is a state law relating to controlled substances”).

      We do not reach Herrera Hernandez’s contentions that his first conviction

was vacated and therefore does not make him removable, and that his § 11360(a)

conviction is not an aggravated felony, because the BIA did not rely upon those

grounds in finding him removable or ineligible for relief. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010) (“[O]ur review is limited to the actual

grounds relied upon by the BIA.” (citation and quotation marks omitted)).




                                           2                                      14-72850
      We do not address Herrera Hernandez’s due process contention. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (“Issues raised in

a brief that are not supported by argument are deemed abandoned.”).

      PETITION FOR REVIEW DENIED.




                                        3                                   14-72850